Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 18, 19, 20, 21, 22, 24, 25, 26, 27, and 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being ANTICIPATED by Maeda (US 20050079042 A1).
Regarding Claim 18, Maeda discloses:
a robot comprising:
a robot drive (11), where the robot drive is configured to be connected to a substrate transport chamber at a single stationary location of a substrate transport chamber at least partially offset from a longitudinal center axis of the substrate transport chamber (Fig. 3);
a robot arm (14) comprising a first arm link (14a) and a second arm link (14b), where the first arm link comprises a first end rotatably connected to a 
at least two end effectors (16a & 16b) rotatably connected to the second arm link (Fig. 2 & Fig. 4), where the at least two end effectors each comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second arm link relative to each other [0040 & 0043 & 0053 & 0054],
where, when the robot drive is connected to the single stationary location of the substrate transport chamber (Fig. 3) [0040], the robot arm is configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber, where the at least two substrate processing chambers are aligned in a non-radial manner relative to the drive along a substantially straight linear side of the substrate transport chamber (Fig. 3) [0039 & 0042].
Regarding Claim 19, Maeda discloses:
the robot arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing 
Regarding Claim 20, Maeda discloses:
the first and second rotary joints comprise a common coaxial axis of rotation on the end of the second arm link [0011 & 0017 & 0040].
Regarding Claim 21, Maeda discloses:
the arm is configured to move the at least two end effectors into and out of at least two other ones of the substrate processing chambers attached to the substrate transport chamber, where the at least two other ones of the substrate processing chambers are aligned in the substantially straight linear row along a substantially straight opposite linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 22, Maeda discloses:
the substrate transport chamber having the robot connected thereto at the single stationary location of the substrate transport chamber, where the drive and the robot arm are configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber, where the at least two substrate processing chambers are aligned in a non-radial manner relative to the drive along a substantially straight linear side of the substrate transport chamber (Fig. 3) [0039 & 0042].
Regarding Claim 24, Maeda discloses:
a robot comprising:
a drive (11), where the drive is configured to be mounted to a substrate transport chamber at a fixed single location on the substrate transport chamber, where the location is at least partially offset from a center longitudinal axis of the substrate transport chamber (Fig. 3) [0040]; and
an arm (14) connected to the drive, where the arm comprises a first arm link (14a) and a second arm link (14b) connected in series and at least two end effectors (16a & 16b), where the first arm link is connected to the drive, where the at least two end effectors are connected to an end of the second arm link (Fig. 2 & Fig. 3 & Fig. 4), where the end effectors each comprise a respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the end of the second arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the end of the second arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the end of the second arm link relative to each other [0040 & 0043 & 0053 & 0054],
where, with the drive connected to the fixed single location of the substrate transport chamber, the arm is configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber, where the at least two substrate processing chambers are aligned in a substantially straight linear row along a 
Regarding Claim 25, Maeda discloses:
the arm is configured to move the at least two end effectors into and out of at least three of the substrate processing chambers attached to the substrate transport chamber, where the at least three substrate processing chambers are aligned in the substantially straight linear row along the substantially straight linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 26, Maeda discloses:
the first and second rotary joints comprise a coaxial axis of rotation on the end of the second arm link [0011 & 0017 & 0040].
Regarding Claim 27, Maeda discloses:
the arm is configured to move the at least two end effectors into and out of at least two other ones of the substrate processing chambers attached to the substrate transport chamber, where the at least two other ones of the substrate processing chambers are aligned in the substantially straight linear row along a substantially straight opposite linear side of the substrate transport chamber (Fig. 3).
Regarding Claim 28, Maeda discloses:
the substrate transport chamber having the drive of the robot connected thereto at the fixed single location of the substrate transport chamber, where the at least two substrate processing chambers are aligned in a non-radial .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1) in view of Ishikawa et al. (US 7357842 B2).
Regarding Claim 23, Maeda teaches:
a robot comprising:
a robot drive (11), where the robot drive is configured to be connected to a substrate transport chamber at a single stationary location of a substrate transport chamber at least partially offset from a longitudinal center axis of the substrate transport chamber (Fig. 3);
a robot arm (14) comprising a first arm link (14a) and a second arm link (14b), where the first arm link comprises a first end rotatably connected to a 
at least two end effectors (16a & 16b) rotatably connected to the second arm link (Fig. 2 & Fig. 4), where the at least two end effectors each comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second arm link relative to each other [0040 & 0043 & 0053 & 0054],
where, when the robot drive is connected to the single stationary location of the substrate transport chamber (Fig. 3) [0040], the robot arm is configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber, where the at least two substrate processing chambers are aligned in a non-radial manner relative to the drive along a substantially straight linear side of the substrate transport chamber (Fig. 3) [0039 & 0042].
Maeda does not teach:
a second robot connected to the substrate transport chamber at a different second single stationary location of the substrate transport chamber.
Ishikawa
a first robot (107) connected to the substrate transport chamber at first single stationary location of the substrate transport chamber (Fig. 2G);
a second robot (109) connected to the substrate transport chamber at a different second single stationary location of the substrate transport chamber (Fig. 2G).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot connected to a substrate transport chamber at a first single stationary location for transferring substrates to and from processing chambers taught by Maeda with the first transfer robot connected to a substrate transport chamber at a first single stationary location and the second transfer robot connected to the substrate transport chamber at a different second single stationary location for transferring substrates to and from processing chambers taught by Ishikawa in order to provide a substrate processing system with increased throughput.
Regarding Claim 29, Maeda discloses:
a robot comprising:
a robot drive (11), where the robot drive is configured to be connected to a substrate transport chamber at a single stationary location of a substrate transport chamber at least partially offset from a longitudinal center axis of the substrate transport chamber (Fig. 3);
a robot arm (14) comprising a first arm link (14a) and a second arm link (14b), where the first arm link comprises a first end rotatably connected to a 
at least two end effectors (16a & 16b) rotatably connected to the second arm link (Fig. 2 & Fig. 4), where the at least two end effectors each comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second arm link with a first rotary joint (25c),
where a second one of the at least two end effectors is rotatably connected to the second arm link with a second rotary joint (25c),
where the first and second end effectors are independently rotatable on the second arm link relative to each other [0040 & 0043 & 0053 & 0054],
where, when the robot drive is connected to the single stationary location of the substrate transport chamber (Fig. 3) [0040], the robot arm is configured to move the at least two end effectors into and out of at least two substrate processing chambers attached to the substrate transport chamber, where the at least two substrate processing chambers are aligned in a non-radial manner relative to the drive along a substantially straight linear side of the substrate transport chamber (Fig. 3) [0039 & 0042].
Maeda does not teach:
a second robot connected to the substrate transport chamber at a different second single stationary location of the substrate transport chamber.
Ishikawa
a first robot (107) connected to the substrate transport chamber at first single stationary location of the substrate transport chamber (Fig. 2G);
a second robot (109) connected to the substrate transport chamber at a different second single stationary location of the substrate transport chamber (Fig. 2G).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transfer robot connected to a substrate transport chamber at a first single stationary location for transferring substrates to and from processing chambers taught by Maeda with the first transfer robot connected to a substrate transport chamber at a first single stationary location and the second transfer robot connected to the substrate transport chamber at a different second single stationary location for transferring substrates to and from processing chambers taught by Ishikawa in order to provide a substrate processing system with increased throughput.
Claims 30, 31, 32, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda (US 20050079042 A1).
Regarding Claim 30, Maeda teaches:
a method comprising:
providing a substrate transport chamber configured to have process modules and at least one load lock connected thereto (Fig. 3), where the substrate transport chamber has a general rectangular shape with an elongate length extending along a longitudinal centerline of the substrate transport chamber and a narrower width, where opposite lateral sides of the 
connecting a robot drive (11) to the substrate transport chamber (Fig. 3), where the robot drive is mounted to the substrate transport chamber at a singular fixed location on the substrate transport chamber (Fig. 3), where the robot drive is at least partially offset from the longitudinal centerline of the substrate transport chamber (Fig. 3);
connecting a robot arm (14) to the robot drive, where a first arm link (14a) of the robot arm is connected to the robot drive, and a second arm link (14b) of the robot arm is connected in series to the robot drive by the first arm link (Fig. 1 & Fig. 2 & Fig. 3); and
connecting at least two end effectors (15a & 15b) to the second arm link, where the end effectors each comprise at least one respective substrate support area (26) thereon,
where a first one of the at least two end effectors is rotatably connected to the second end of the robot arm with a first rotary joint (25c) [0040 & 0043 & 0053 & 0054],
where a second one of the at least two end effectors is rotatably connected to the second end of the robot arm with a second rotary joint (25c) [0040 & 0043 & 0053 & 0054],
where the first and second end effectors are independently rotatable on the second arm link of the robot arm relative to each other [0040 & 0043 & 0053 & 0054],
where the robot arm is configured to move the end effectors into and out of the at least three of the process modules attached to a first of the lateral sides and at least two process modules attached to a second of the lateral sides with the robot drive at the singular fixed location on the substrate transport chamber (Fig. 3) [0039 & 0042].
Maeda does not teach:
at least three of the process modules attached to each of the lateral sides of the substrate transport chamber;
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber in order to increase productivity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 31, Maeda teaches:
connecting the process modules to the substrate transport chamber, where the connecting of the process modules to the substrate transport chamber comprises connecting at least three of the process modules to a first one of the lateral sides of the substrate transport chamber, and 
Maeda does not teach:
connecting at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least three of the process modules to an opposite second one of the lateral sides of the substrate transport chamber in order to increase productivity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (referred to in MPEP 2144.04(VI)(B))
Regarding Claim 32, Maeda discloses:
connecting at least one of the process modules to a first side end of the substrate transport chamber and connecting at least one load lock to a second opposite side end of the substrate transport chamber (Fig. 3).
Regarding Claim 33, Maeda discloses:
the first and second rotary joints comprise a common coaxial axis of rotation on the end of the second arm link [0011 & 0017 & 0040].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652